DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
Acknowledgement is made of Amendment filed February 23, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendershot, Jr. (US Patent No.: 4110645) in view of Yamaguchi et al. (Japanese Patent Document No.: JP 2001045702 A).

Yamaguchi et al. disclose the magnet (reference numeral 2) having an inner surface forming a circular opening (see figures 1, 3), with the rotor (reference numerals 3, 10) rotatably disposed in the circular opening of the magnet (see figures 1, 3), wherein each magnetic pole center of the magnet (reference numeral 2) is 

    PNG
    media_image1.png
    593
    814
    media_image1.png
    Greyscale

It would have been obvious to include the magnet having an inner surface forming a circular opening, with the rotor rotatably disposed in the circular opening of the magnet, and each magnetic pole center of the magnet being corresponded to the connecting portions of the motor frame as disclosed by Yamaguchi et al. for the magnet and rotor of Hendershot, Jr. for predictably providing desirable functioning of the motor.  
For claim 13, Hendershot, Jr. in view of Yamaguchi et al. disclose the claimed invention except for the magnet having a maximum thickness at portions corresponding to the connecting portions of the motor frame and wherein the thickness of the magnet gradually decreases from the maximum thickness to a minimum thickness at portions .  

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendershot, Jr. in view of Yamaguchi et al. as applied to claim 11 above, and further in view of Lordo (US Patent No.: 4453097).
For claim 12, Hendershot, Jr. in view of Yamaguchi et al. disclose the claimed invention except for each of the connecting portions of the motor frame being a segment of a circle concentric with a center of the shaft.  Having portions of a motor frame be a segment of a circle concentric with a center of the shaft would merely involve changing the shape of the outer portions of the motor frame which is a known skill as exhibited by Lordo (reference numerals 20, 44, see figures 3, 4), and it would have been obvious to change the shape of the frame as disclosed by Lordo so that each of the connecting portions of the motor frame is a segment of a circle concentric with a center of the shaft .  

Claims 14 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendershot, Jr. in view of Yamaguchi et al. as applied to claim 13 above, and further in view of Blaettner et al. (US Patent No.: 5497039).
For claim 14, Hendershot, Jr. in view of Yamaguchi et al. disclose the claimed invention except for a ratio of the width of the maximum thickness portion to the width of the minimum thickness portion in the radial direction of the magnet being 2.0 or more.  Having a particular ratio between the maximum thickness to the minimum thickness of the magnet would merely involve changing the thickness of particular portions of the magnet which is a known skill as exhibited by Blaettner et al. (reference numerals 100, 102, 104, see figures 3A-3C), and it would have been obvious to change the thickness of particular portions of the magnet as disclosed by Blaettner et al. for the magnet of Hendershot, Jr. in view of Yamaguchi et al. for predictably providing desirable functioning of the motor.  
For claim 15, Hendershot, Jr. in view of Yamaguchi et al. and Blaettner et al. disclose the claimed invention except for the ratio of the width of the maximum thickness portion to the width of the minimum thickness portion in the radial direction of the magnet being between 2.0 to 4.0.  Having a particular ratio between the maximum thickness to the minimum thickness of the magnet would merely involve changing the thickness of particular portions of the magnet which is a known skill as exhibited by Blaettner et al. (reference numerals 100, 102, 104, see figures 3A-3C), and it would .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10069391 in view of Lordo (US Patent No.: 4453097). For claim 11, claim 1 of conflicting Patent ‘391 disclose the claimed invention comprising: a motor frame being a magnetic material and being a magnetic constituent portion of the motor, wherein the motor frame comprises four straight portions and four connecting portions, each of the connecting portions is located between adjacent two of the four straight portions; a magnet disposed on an inner surface of the motor frame, wherein the magnet include four magnetic poles and has an inner surface forming a circular opening; a rotor having a shaft and rotatably disposed in the circular opening of the magnet; and an air gap provided between the inner surface of the magnet and the rotor, wherein each magnetic pole center of the magnet is .  
Having a motor frame with a shape with 2(n+1) angles, n being a positive integer, is a known skill as disclosed by Lordo which discloses a motor frame (reference numeral 20, figure 3) having four angles (i.e. frame 20 having four angles, where n equals 1, see figure 3).  
It would have been an obvious variation to have a particular shape for the motor frame as disclosed by Lordo so that the motor frame has a shape with 2(n+1) angles, n being a positive integer, for the frame of claim 1 of conflicting Patent ‘391 for predictably providing desirable functioning of the motor.  
For claim 12, claim 1 of conflicting Patent ‘391 discloses the each of the connecting portions of the motor frame being a segment of a circle concentric with a center of the shaft (see claim 1 of conflicting Patent ‘391).  
For claim 13, claim 2 of conflicting Patent ‘391 discloses the magnet having a maximum thickness at portions corresponding to the connecting portions of the motor frame and wherein the thickness of the magnet gradually decreases from the maximum thickness to a minimum thickness at portions corresponding to the straight portions of the motor frame (see claim 2 of conflicting Patent ‘391).  

For claim 15, claim 4 of conflicting Patent ‘391 discloses the ratio of the width of the maximum thickness portion to the width of the minimum thickness portion in the radial direction of the magnet being between 2.0 to 4.0 (see claim 4 of conflicting Patent ‘391).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEX W MOK/Primary Examiner, Art Unit 2834